Citation Nr: 1226851	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to an increased rating for traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities secondary to left knee traumatic arthritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk




INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.  
This appeal to the Board of Veterans' Appeals (Board) arose from January 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board's decision on the matters of entitlement to a higher rating for a left knee disability and service connection for a peripheral nerve disorder is set forth below.   


FINDINGS OF FACT

1.  Left knee arthritis has been manifested by pain and flexion limited to, at worst 130 degrees with pain beginning at 80 degrees; there has been no limitation of extension and no instability or subluxation of the left knee. 

2.  Bilateral peripheral neuropathy of the lower extremities is not proximately due to or the result of service-connected left knee arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2011).  

2.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities secondary to service-connected left knee arthritis, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Peligrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with notice required under the VCAA by letters dated November 2007 and July 2009.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5102A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service, VA and private treatment records have been obtained.  Regarding the left knee and peripheral neuropathy of the left lower extremity, we note that the Veteran has been afforded an appropriate and adequate VA examination as reflect pertinent medical history, review of documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

The Board points out that the Veteran has not been provided with a VA examination as to the nature and etiology of his claimed peripheral neuropathy of the right lower extremity.  In September 2008 the Veteran received a comprehensive examination for numbness and pain in his feet and hands at a private medical facility (Clinical Neurosciences of Tampa Bay).  A month following, the Veteran was provided a VA examination for peripheral nerves, focusing on numbness experienced in his left foot.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and that the threshold for finding that the disability (or symptoms of disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, as will be explained below, although the Veteran has a service-connected left knee disability, there is no evidence suggesting he has peripheral neuropathy secondary to traumatic arthritis of the left knee.  Furthermore, the Veteran does not allege and evidence does not suggest that peripheral neuropathy was otherwise incurred in service or within one year of service.  Under these circumstances, the Board finds that a VA examination is not required, even under the low threshold of McLendon.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of each claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  

The amendment is to be applied prospectively as it is more restrictive; it is for application in the present claim because the claim for secondary service connection was filed in July 2009.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in disability rating is at issue, it is the present level of disability that is our primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, as explained below, a uniform evaluation for the left knee disability is appropriate.    

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left knee disability is rated under Diagnostic Codes (DC) 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for evaluation assigned.  38 C.F.R. § 4.27 (2011).  Traumatic arthritis is rated under DC 5010, which is, in turn, rated under DC 5003 for degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, in this case DC 5260 addresses limitation of flexion of the knee.  

Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.   

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under DC 5257, the criteria for evaluating other impairment of the knee (such as recurrent subluxation or lateral instability), 10, 20, and 30 percent ratings are assigned for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

Increased rating for left knee.

Factual Background

The Veteran asserts that the symptoms associated with the service-connected left knee disability are more severely disabling than reflected by the currently assigned 10 percent disability evaluation and warrant a higher rating.  

Historically, a March 1988 rating decision granted service connection for residuals of left knee injury.  The disability was rated as noncompensable under 38 C.F.R. § 4.71a, DC 5257.  In July 1988 a 10 percent evaluation was assigned under DC 5010-5257.  It is clear from the rating decision that the evaluation was based on resolving reasonable doubt in favor of the claimant.  38 C.F.R. § 3.102.  

A claim for increased rating for left knee disability was received in October 2007. The Veteran stated that he was experiencing more pain, had been prescribed a brace for the knee, and was taking an increased dose of over the counter pain medication.  

The Veteran was afforded a VA examination in December 2007.  He stated he was experiencing pain.  The Veteran did not report any instability, giving way, locking, subluxation or dislocation.  There was no indication the left knee disability was adversely affecting his occupation or daily activities.  On examination, left knee range of motion was from zero degrees of extension to 130 degrees of flexion.  Range of motion was not additionally limited following repetitive use.  The left knee was reported to be stable and gait normal with no guarding or weakness.  Both Lachman's test (instability) and McMurray's test (meniscal tear) were negative.  Following examination, diagnoses of mild arthritis and chondromalacia of the left knee were rendered.  

At a private medical facility (Mayo Clinic) in August 2008, the Veteran was diagnosed as having patella femoral pain syndrome and scheduled for four weeks of physical therapy to increase mobility and function and decrease pain.  The examiner determined there was excellent potential for achieving these rehabilitation goals and provided a general fitness plan for the Veteran.  The Veteran's therapy was designed to progress to an independent structured home program.    

In his April 2009 substantive appeal, the Veteran stated he has difficulty walking up and down stairs and getting in and out of the shower.  He said he could no longer play racquetball, lift weights, bowl, fish or ride a bike (unless stationary).  He asserted that because of the extreme pain in his joints it is not always possible to exercise daily.  

An April 2009 VA X-ray of the left knee was unremarkable.  A VA radiologist interpreted the Veteran's 2009 MRI as showing a left meniscus tear, popliteal cyst, and evidence of prepatellar bursitis.  The posterior and anterior cruciate ligaments were normal, and the medial and lateral collateral ligaments were unremarkable.  Quadriceps and patellar tendons were unremarkable.   

During follow up treatment with a VA orthopedic surgeon in July 2009 the Veteran reported that left knee pain was worse after sitting.  Physical examination demonstrated good range of motion of the left knee, mild medial joint tenderness, no instability or crepitus, mild synovial (joint lining) thickening with no frank effusion (water on the knee).  In reviewing the MRI from June 2009, the orthopedic surgeon found degeneration of the lateral meniscus with a small effusion and the ligaments intact.  The orthopedic surgeon determined the lateral meniscus was probably not torn as asserted by the VA radiologist.  The physician's impression was early degenerative joint disease of the left knee and synovitis.  In an August 2009 statement, the Veteran indicated that he disagreed with the orthopedic surgeon's assessment in the examination report that there was no locking or giving way. 

Legal Analysis

The Veteran asserts that he has pain and activity restrictions due to his service-connected left knee and that a higher rating is warranted.  In weighing, however, the Veteran's statements, treatment records and VA examination report, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for left knee disability.  

Limitation of Flexion

The record reflects that the RO has awarded a 10 percent disability evaluation under 38 C.F.R. § 4.71a, DC 5260 for limitation of flexion.  This disability rating contemplates periarticular pathology productive of painful motion.  It is also consistent with flexion of the knee limited to 45 degrees.  See C.F.R. § 4.59.  The Board points out, however, that the evidence shows that the Veteran has functional flexion to 130.  Clearly, therefore, the RO has based the 10 percent disability rating on periarticular pathology consistent with no more than 45 degrees of functional flexion.  It was reported on VA examination in December 2007 that the Veteran has pain diagnosed as mild arthritis and chondromalacia that are emblematic of left knee articular and periarticular pathology.  Painful, unstable or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, 38 C.F.R. § 4.59 (2011).  In view of the presence of periarticular pathology, limited motion, and pain on use, 38 C.F.R. § 4.59 is consistent with DC 5010 which provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.  In order to warrant a 20 percent disability evaluation, however, the disorder must approximate functional equivalent of limitation of flexion to 30 degrees due to any factor.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. § 4.7.  Here, the December 2007 examiner noted that range of motion was not additionally limited following repetitive use.  There is no lay or medical evidence that flexion of the knee is functionally limited to less than 60 degrees.  The most probative evidence establishes that the Veteran has significant remaining flexion as demonstrated by evidence of flexion up to 130 degrees.  The 10 percent evaluation also contemplates painful motion, which the VA examiner noted began at 80 degrees.  Therefore, an evaluation in excess of 10 percent is not warranted based on limitation of flexion.   

Limitation of Extension

VA General Counsel Precedent Opinion, VAOPGCPREC 09-04 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DC 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  Under 38 C.F.R. § 4.71a, DC 5261, when extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  In the instant case, the service-connected left knee disability is currently manifested by extension to zero degrees, which is a normal value.  In view of such, a separate 10 percent disability rating may not be assigned on the basis of extension.  

Instability

VA General Counsel has issued two opinions pertinent to claims of entitlement to higher evaluations for knee disabilities which hold that limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257 (2011).  

In the instant case, review of the evidence over the appeal period discloses no objective evidence of subluxation or laxity of collateral ligaments, to include VA examination in December 2007.  Testing for instability was performed at that time, and thereafter the 2009 MRI showed normal and unremarkable ligaments and tendons of the left knee.  There has been no objective indications of left knee instability, and the Veteran denied giving way or instability during the December 2007 Va examination.  The Board notes that the Veteran indicated in an August 2009 statement that he disagreed with the VA examiner's assessment that there was no giving way; however, no instability was found during the July 2009 physical examination.  Here, the objective analysis by skilled medical professionals are more probative.  Although the Veteran indicates he uses a knee brace provided by a VA medical center, the Board points out that the prescription for a knee brace does not by itself denote knee instability.  Rather, this must be considered in the context of the evidence as a whole that shows no indications of laxity or instability.  Under the circumstances a separate rating for the left knee based on instability or subluxation is not warranted.  

The Board is cognizant of the fact that the RO, in a June 2008 rating decision, originally assigned a noncompensable rating under DC 5257; however, the evidence has not shown any indication of instability.  Furthermore, although, the RO later assigned a 10 percent rating under DC 5010-5257, the July 1988 rating decision establishes that the evaluation was based on limitation of flexion rather than instability or subluxation.  Therefore, under these circumstances, the fact that the RO continued the 10 percent rating under DC 5010-5260 did not effectively reduce the evaluation of the Veteran's left knee disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  

Meniscus Changes

On VA examination in December 2007 the examiner found that the left knee was negative for a meniscus tear.  In reviewing the 2009 MRI,  the radiologists noted a possible meniscal tear; however, the orthopedic surgeon noted that the lateral meniscus showed no tears.  
  
The Board has considered whether the Veteran's left knee disability warrants a higher disability evaluation under 38 C.F.R. § 4.71a, DC 5258, which provides for a 20 percent evaluation for cartilage, semilunar, dislocated, with frequent episodes of locking, pain and effusion into the joint.  Id.  It is shown, however, that although pain is voiced and some effusion is present, there is no objective evidence of frequent episodes of locking.  To the extent the Veteran asserts that he has locking of the knee, findings of skilled medical professionals are made probative.  Furthermore, although the evidence shows degeneration of the cartilage and a possible tear, there is no evidence of dislocation.  The Board thus finds that the schedular criteria are not met for a 20 percent rating under DC 5258.  

Functional Loss Due to Pain

The Board has further considered the Veteran's report of left knee pain.  In additionally assessing the level of severity of a disability, VA considers the functional impairment due to pain, weakness, fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  The Board finds in this case, however, that the left knee has not resulted in any functional impairment beyond that contemplated by the current disability evaluation.  See C.F.R. §§ 4.40, 4.45.  The records show that the Veteran has substantial range of knee motion.  There is no credible evidence of complaints or findings of incoordination, weakness, fatigability and lack of endurance.  The more probative evidence establishes that there is no instability, extension is full, and flexion is only minimally restricted at the end of the motion.  

Although, the Veteran reports activity limitations, his ability to perform daily living activities is not substantially impaired by his left knee disability.  The Veteran asserts that working in the warehouse environment created extreme pain levels in his feet, hands, and legs.  In a 2010 statement the Veteran reported he was moved from his position in the warehouse to one in the mailroom due to safety issues relating to his medical problems.  The Board thus finds that the complaints of pain and any associated functional loss are adequately addressed by the current disability rating.  

Other Potential Diagnostic Codes

The Board has also considered whether a higher disability evaluation may be awarded under any other potentially appropriate diagnostic code pertaining to the knee.  The evidence, however, demonstrates no ankylosis, or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5256 and 5262 (2011).  Therefore, a higher evaluation under these diagnostic codes is not warranted.

Extraschedular Consideration 

Finally, the Board has also considered whether a higher rating for left knee disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2011) has been considered.  The record, however, does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, an evaluation in excess of 10 percent for service-connected traumatic arthritis of the left knee is denied.  Absent relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for peripheral neuropathy.

The Veteran asserts that his bilateral peripheral neuropathy of the lower extremities is related to his service-connected left knee arthritis.  

The Veteran does not assert that he experienced the symptomatology now claimed while in service, or during the majority of the period after service.  His specific contention is that the claimed disability is secondary to (or proximately due to or the result of) his service-connected left knee disability.  As such, the Board concludes that service connection under provisions of 38 C.F.R. § 3.303 is neither sought nor warranted.  The Board's attention thus turns to entitlement under 38 C.F.R. § 3.310.  

Factual Background

At a private medical facility (Clinical Neurosciences of Tampa Bay) in September 2008 the Veteran was examined regarding complaints of numbness and pain in feet and hands.  The Veteran reported that he had been tested and diagnosed by the VA in 2006 with carpal tunnel syndrome bilaterally and was given wrist braces and ibuprofen.  The examination included sensation and pinprick tests rendering a diagnosis of peripheral neuropathy.  Nerve conduction and electromyography (EMG) tests were ordered for the upper and lower extremities, which revealed evidence of moderate to severe sensory polyneuropathy and moderate left carpal tunnel syndrome affecting sensory and motor components.

In October 2008, a VA examination was conducted in response to the Veteran's complaints of left foot numbness secondary to left knee arthritis.  The Veteran reported that the onset of the numbness was six months to one year prior to the examination.  The diagnoses were left foot osteoarthritis with hallux valgus and small calcaneal spur, and peripheral neuropathy of the left foot, first and fifth digits.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's left foot numbness was secondary to the Veteran's service-connected left knee disability.  The examiner reviewed medical literature and found it was not possible to relate peripheral neuropathy to traumatic arthritis of the knee.  Rather the examiner noted that the foot X-ray revealed left foot osteoarthritis with hallux valgus and small calcaneal spur and that this was consistent with the etiology of the Veteran's foot peripheral neuropathy symptoms. 

In May 2009 the Veteran was examined at a private medical facility (Morton Plant Mease Specialist LLC).  It was noted that the etiology of the Veteran's peripheral neuropathy was unknown.  The physician opined that it was possibly due in part to the Veteran's mild elevation of blood sugar; however, the Veteran tested negative for diabetes.  

VA treatment records in June 2009 indicated the Veteran described his pain as constant throughout his whole body, sharp and burning.  The VA medical center referred him to anodyne physical therapy three times a week for four weeks to relieve the pain in his feet.  The Veteran also entered the VA's MOVE! weight management program.  

In a 2009 statement the Veteran's brother reported that he had heard the Veteran fall at home five times that year.  The same brother asserts that an examiner at the Mayo Clinic associated the Veteran's balance problems to his peripheral neuropathy, and stated the Veteran "can hardly walk straight or very far anymore."  This brother has also witnessed the Veteran drop cups, utensils and other small items due to lack of feeling in his hands.  He expressed that the Veteran is "totally wiped out from work."  

Legal Analysis

The Veteran asserts that his bilateral peripheral neuropathy of lower extremities is caused by his service-connected left knee; however, in weighing the Veteran's statements, treatment records and VA examination report, the Board finds that the preponderance of the evidence is against service connection for the neurological condition. 

At the outset, the Board notes that the Veteran is competent to report symptoms as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994). Likewise, his brother is competent to report that which he has observed and been told by medical professionals.  Id.  The Board also finds these lay statements to be credible.  Establishing the etiology of a peripheral neurologic disorder, however, is not a matter capable of lay observation, but requires some medical knowledge.  See Jandreau v. Nicholson, 23 Vet. App. 12 (2009).  The etiology of the Veteran's peripheral neuropathy goes beyond a simple cause-and-effect observation.  In fact, the Board notes that even the Veteran's private physician was unclear as to the etiology.     

In this case the only competent medical opinion regarding the etiology of the left foot peripheral neuropathy weighs against the claim because it was based on review of medical literature and a more complete assessment of the Veteran's medical conditions.  In this regard, the October 2008 VA examiner opined that the Veteran's left foot peripheral neuropathy was unrelated to his left knee arthritis, noting that the left foot osteoarthritis and hallux valgus were the likely etiology.  The underlying left foot osteoarthritis and hallux valgus are not service connected and there is no indication that these disabilities were incurred in or are otherwise related to service.  The Board finds the October 2008 VA examiner's opinion especially probative.  To the extent that the Veteran asserts his peripheral neuropathy of the right lower extremity is related to his left knee, there is no indication in the record that such a relation exists.  For these reasons, the Board finds that service connection is not in order.     

In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased rating for traumatic arthritis of the left knee is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities secondary to left knee arthritis is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


